Name: Commission Regulation (EEC) No 951/93 of 22 April 1993 determining the extent to which application lodged in April 1993 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 4. 93 Official Journal of the European Communities No L 97/19 COMMISSION REGULATION (EEC) No 951/93 of 22 April 1993 determining the extent to which application lodged in April 1993 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted 31 December 1992 and in consequence the concessions provided in the Interim Agreement should be accorded without distinction to products originating in the Czech Republic or in the Slovak Republic ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 564/92 of 5 March 1992, laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic ('), as amended by Regulation (EEC) No 3371 /92 (2), and the Republic of Hungary, and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1993 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion ; Whereas, in the case of the first-mentioned category of products, the surplus to be added to the quantity available for the following period should be determined ; Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Communities that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving, inter alia, from the Interim Agreement between the Communities and the Czech and Slovak Federal Republic upon the dissolution of the latter on Article 1 1 . Applications for import licences for the period 1 April to 30 June 1993 submitted under Regulation (EEC) No 564/92 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 July to 30 September 1993 applications may be lodged pursuant to Regulation (EEC) No 564/92 for import licences for a total quantity as referred to in Annex II. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 23 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 61 , 6. 3 . 1992, p. 9. 0 OJ No L 342, 25. 11 . 1992, p. 22. No L 97/20 23. 4. 93Official Journal of the European Communities ANNEX I Group No Percentage of acceptanceof import licences submitted 1 25,5 2 100,0 3 100,0 4 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 ANNEX II (tonnes) Group No Total quantity availablefor third period 1 1 200,00 2 136,89 3 833,50 4 4 735,00 5 1 800,00 6 850,00 7 4 177,00 8 825,00 9 5 755,00 10 3 825,00 11 412,50